NUMBER 13-07-110-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


COOLIDGE D. GERDES,                                                     Appellant,

                                         v.

COLLINS FINANCIAL SERVICES,
INC., AS ASSIGNEE OF CHASE
MANHATTAN BANK,                                                         Appellee.


              On appeal from the County Court at Law No. 1
                       of Victoria County, Texas.


                        MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Yañez and Benavides
               Memorandum Opinion by Justice Yañez

      Appellee, Collins Financial Services, Inc., as assignee of Chase Manhattan Bank,

brought suit against appellant, Coolidge D. Gerdes.     According to Collins, Chase

Manhattan Bank issued its MasterCard charge card to Gerdes. Gerdes then used the card
to purchase various items, defaulted by failing to make payments due under the account,

and accumulated a balance due of $8,782.14 plus accrued interest. The trial court granted

Collins’s motion for summary judgment, awarding Collins the principal amount of

$8,782.14, prejudgment interest in the amount of $2,344.47, and attorney’s fees in the

amount of $4,391.00. Gerdes is now before this Court appealing the trial court’s judgment.

We affirm.

       Gerdes first filed his pro se appellate brief with this Court on April 13, 2007. The

Court directed him to amend his brief because it failed to comply with Texas Rule of

Appellate Procedure 38.1.1 Gerdes then filed an amended appellate brief on May 7, 2007.

In the amended brief, Gerdes raises a laundry list of issues, partly consisting of the

following: (1) the trial court erred in denying his oral request for recusal; (2) the trial judge

erred in not requiring opposing counsel to prove he was authorized to represent Collins;

and (3) the trial court erred by failing to fulfill his request for findings of fact and conclusions

of law. All issues raised by Gerdes, however, fail to “contain clear and concise argument

for the contentions made, with appropriate citations to authorities.”2 Furthermore, Gerdes

requests relief that this Court cannot provide. Gerdes specifically asks the Court to (1)

disbar the trial judge and opposing counsel; (2) award him attorney’s fees for his self-

representation, though he does not purport to be a licensed attorney; (3) charge the trial

judge and opposing counsel with fraud and treason; and (4) award him $10,000 for

damages.



       1
        T   EX .   R. A PP . P. 38.1.

       2
           Id. 38.1(h).

                                                 2
       Because Gerdes did not properly brief any issue raised on appeal, he presents

nothing for our review. Accordingly, the judgment of the trial court is affirmed.




                                                 LINDA REYNA YAÑEZ,
                                                 Justice




Memorandum Opinion delivered and filed
this the 28th day of August, 2008.




                                             3